 84DECISIONSOF NATIONAL LABOR RELATIONS BOARDHyster CompanyandArthur J. Wolfe.Case 38-CA-1033January 26, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn September22, 1971, TrialExaminer Melvin J.Welles issued the attached Decision in this proceeding.Thereafter,the Respondent filed exceptions and a sup-porting brief,the Charging Party filed an answeringbrief and the General Counsel filed a brief in supportof the Trial Examiner'sDecision.Pursuant to the provisions of Section3(b) of theNationalLaborRelations Act, as amended,the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,findings,'and conclusions and to adopt hisrecommendedOrder exceptas modified below.'As more fully set forthin his Decision,the TrialExaminer found that the Respondent violated Section8(a)(3) of theAct by a seriesof actions taken againstArthur Wolfe bothduring and after his tenure as aunion steward,culminating in his discharge,and Sec-tion 8(a)(1) by harassing Wolfe and another steward,Robert Elliot,and by coercivelyinterrogating a thirdsteward,Robert Wilkerson.'We affirm theTrial Ex-aminer's ultimate conclusions,with the exception ofthe interrogation of Wilkerson.However,certain as-pectsof the TrialExaminer's Decision require clarifica-tion in the light of the Respondent's exceptions toremove any possible ambiguity.Respondent excepts to the Trial Examiner's infer-ence`that it knewWolfe was likely to beremoved asa steward when it transferred him on September 21,1970, in viewof theTrial Examiner's earlier findingsthat there was no evidencethatRespondent had suchknowledge and that theUnion,not the Respondent,removed him from office.There is,of course,no neces-'The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all of the relevant evidence convinces us that the resolutions wereincorrect.Standard Dry Wall Products,Inc,91 NLRB 544, enfd 188 F 2d362 (C A.3)We have carefully examined the record and find no basis forreversing his findingsTheRespondent's request for oral argument is hereby denied since inour opinion the record in this proceeding,including the exceptions andbriefs,adequately presents the issues and the positions of the partiesIn his conclusions of law the Trial Examiner inadvertently finds that theinterrogation involved Robert Elliot.In the third paragraph of section 2(d) of the section entitled "Conclud-ing Findings "Section III,B, par 16sary inconsistency between these findings.To the con-trary,were there direct evidence of Respondent'sknowledge such an inference would be superfluous.Nor is it necessary to find that Respondent had im-mediate control over Wolfe's status as steward. It isenough that Respondent was aware of, and in the cir-cumstances here may be presumed to have intended,the likely consequence of its act.Respondent also cites as error the Trial Examiner'sfinding that certain actions taken against Wolfe,includ-ing his discharge,were a consequence of his activitiesas a union steward, since the actions were taken afterWolfe was removed from office.Aside from the factthat these actions were an outgrowth of Respondent'shostility towardsWolfe which had its origin in hisvigorous and persistent pursuit of his duties as andwhile a union steward,it is clear that this antipathypersisted and grew,even as Wolfe persisted in filinggrievances against the Respondent, despite his loss ofoffice.There is no requirement,either in the Act or inprecedent,that concerted activities must only be pur-sued under the aegis of official union status to warrantprotection under the Act. Moreover, as to the October15, 1970, information report-conditioning Wolfe's fu-ture employment status on whether he continued filingrepetitive grievances-Respondent's action was unlaw-ful even absent the finding that it was,in part,based onhis activities as a steward.On its face the report strikesat a basic and important employee right under Section7 of the Actand is inherently destructive of such rights,since it specifically curtailsWolfe's right to engage inprotected concerted activity and has an obvious chill-ing effect on the exercise of these rights by other em-ployees. It would,as the Trial Examiner found,violateSection 8(a)(3) even if the Respondent,contrary to thefact,had demonstrated a legitimate business purpose,and was not unlawfully motivated.N.L.R.B.v.GreatDane Trailers,Inc.,387 U.S. 483.We do not reach,nor do we pass upon,the TrialExaminer'sfinding that Wolfe's June 29 suspension,allegedly for counseling an employee not to performwork, would have violated Section 8(a)(3) as well asSection 8(a)(1) irrespective of motive had the Respond-ent in fact,though erroneously,believed that Wolfe hadengaged in the conduct charged against him. Insteadwe rely on the Trial Examiner's alternate finding thatthe Respondent was unlawfully motivated. However,we specifically adopt theTrialExaminer'sfactualfinding that Wolfe did not engage in the conduct al-leged and thus,even supposing such conduct in thecourse of concerted and otherwise protected activitywould support lawful discipline(which,like the TrialExaminer, we do not reach or pass upon),Respond-ent's action did violate Section 8(a)(1) without regardto motive.NL.R.B.v.Burnup & Sims,379 U.S. 21.195 NLRB No. 7 HYSTER COMPANY85As noted above, the Trial Examiner found that Re-spondent violated Section 8(a)(1) of the Act by coer-cively interrogating Robert Wilkerson, a union stew-ard. Robert Lange, the plant manager, took a pen fromWilkerson's pocket while Wilkerson was in the com-pany of the Union president and the chief steward andcommented that he thought it would have "U.A.W."written on it. Although this byplay might have beenslyly conceived to trick Wilkerson and the other unionofficials into revealing their UAW sympathies, theredoes not appear to have been any coercion. Even grant-ing an intentto inquire, it may reasonably be doubtedthat, viewed objectively, the participants would realizethey were being interrogated, much less coerced, par-ticularly as the Trial Examiner found that evidence ofemployer hostility towards the UAW was minimal. Weshall dismiss this allegation of the complaint.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that Hyster Company, Danville, Illinois, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's recommendedOrder as modified:1.Delete paragraph 1(c) from the Trial Examiner'srecommended Order.2.Substitute the attached notice for the Trial Ex-aminer's notice.MEMBER KENNEDY, concurring in part and dissentingin part:I agree with my colleagues that Respondent violatedSection 8(a)(1) and(3) of the Act by suspending ArthurJ.Wolfe for 9 days on June 29, 1970, and thereafterdischarginghim on October 16, 1970.I do not agree with my colleagues, however, thatRespondent violated the Act by transferring Wolfe tothe final assembly department on June 29, 1970 (priorto his suspension), or transferring him to the "loadarm" department on September 21, 1970. In my opin-ion, the evidence is insufficient to support a finding thatthese transfers were discriminatorily motivated. Simi-larly, I disagree with my colleagues' conclusion thatRespondent acted unlawfully when it informed Wolfeon September 17, 1970, that he was not to leave his areato transactunion businesswithout informing super-vision. Respondent advised Wolfe that if he needed tosee anyone in connection with a grievance matter ameeting place would be provided in an office and theperson sent to the office to see him. Wolfe was a depart-ment steward and not a steward for the entire plant.The incident occurred after Wolfe had absented himselffrom his work area for an hour and a half. I view theincident as no more than an attempt to impose a rea-sonable restriction on the worktime Wolfe was devot-ing to union matters.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, suspend, or issue ad-verse reports to any employee for engaging in un-ion activities.WE WILL NOT in any way restrict employeeswho are lawfully performing union business.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of rights under Section 7 of the Act.WE WILL offer Art Wolfe his former job andpay him for losses he suffered as a result of hisdischarge in October 1970, and his suspension inJune 1970.WE WILL remove from Art Wolfe's personnelfiles the information reports unlawfully given tohim, and give them no effect.HYSTER COMPANY(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named in-dividual, if presentlyserving inthe Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Savings Center Tower, 10th Floor, 411 Hamil-ton Blvd., Peoria, Illinois 61602, Telephone 309-673-9061, Extension 282.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES,Trial Examiner.Thisproceeding washeard at Danville,Illinois, onFebruary 24, 1971,pursuant toa charge filedOctober 27, 1970, anda complaint issuedDecember7, 1970,alleging that Respondent violated Section8(a)(1) and(3) of the Act. 86DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed by theGeneral Counsel, the Respondent, and the Charging Party,Imake the following:FINDINGS OF FACTITHE BUSINESSOF THE RESPONDENTHyster Company is a Nevada corporation with places ofbusiness located in Danville,Kewanee, and Peoria, Illinois,where it is engaged in the manufacture and sale oflift trucks.Its annual sale and shipment of products to points outside theState ofIllinois arevaluedin excessof $50,000, andits annualpurchase of materials from outside the State of Illinois arealso in excess of $50,000.I find that Respondent is engagedin commerce within the meaning of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDIndependent Lift Truck Builders Union, herein called theIndependent,and InternationalUnion, United Automobile,Aerospace and AgriculturalImplementWorkers of America,herein called the UAW, are labor organizations within themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IssuesThis case centers on the activities of Art Wolfe, a companyinspector and union steward,and a series of transfers,adversereports,harassments,and finally discharge,which allegedlybefellWolfe because of his activities. The General Counselcontends that the Company was motivated in each of theactions taken by the nature and extent of Wolfe's stewardshipand presentation of grievances, both on his own behalf andthat of other employees, as well as by his leadership in amovement to have the Independent affiliate with the UAW.The Company takes the position that some of the aboveactions were normal business decisions,not even detrimentalto Wolfe let alone illegally motivated, that the suspension anddischarge were each for good cause,and that in any eventWolfe's conduct during the last few months of his employ-ment was such as to "cause any employer to resolve hisdoubts against him." The only alleged violations which donot actually involve Art Wolfe are two incidents of interroga-tion, by French, of Elliott, and by Lange, of Wilkerson, andalleged harassment and surveillanceof Elliott (along withWolfe) by Brooks and Dixon. ,B.The FactsArthur Wolfe was hired by Respondent October 1963. InSeptember 1966, after he had worked as a line assembler inthe final assembly department,as a line assembler again, andthen as a line assembly floater,he became an inspector in theassembly department.He was transferred to the final assem-bly department as an inspector about 2 years later, and inFebruary 1970 became a "troubleshooting" inspector.'On June 29, 1970, Wolfe was transferred to a different unitas a final assembly inspector, and on September 21, 1970, hewas transferred to the load-arm unit as an inspector. Thesetwo transfers are alleged by the General Counsel to have beendiscriminatorily motivated.'Wolfe testified that he obtained this transfer"through agrievance "QualityControl Manager Paul Shore testified,however, that the grievancewas denied,but Wolfe was later transferredto the job No crucialconflictrequiring resolution is presentedby thisdifference.The testimony shows, and Respondent does not deny, thatat least until about June 1970 Wolfe was a highly competentemployee. He received a number of monetary awards forsuggestions he had made,diplomas for attending schools andtaking various courses, and his transfer to "troubleshooting"itself attests to his competence. He received no complaints orwarnings in that time about the quality of his work.'Wolfe became a steward for the Independent in May 1968.Between then and September 1969 he filed about 15 griev-ances. Between September 1969 and June 30, 1970, whenWolfe was suspended for 9 days, he filed 20 grievances, andbetween June 30 and October 16, when he was discharged, hefiled 15 more grievances.'Wolfe was quite active in seeking to have the Independentaffiliatewith the United Auto Workers. He had spoken toseveral UAW representatives about setting up meetings, anda meeting for the purpose of discussing affiliations with theUAW was scheduled to be held June 30. Prior to that, Wolfehad spoken to approximately 50 employees of Respondent onthe premises, as well as by telephone, concerning the meeting,which was held, and attended by about 150 employees.On June 30, 1970, as noted above, Wolfe was suspended for9 days. The events leading u to this suspension are in somedispute, although what Wolfe actually did, based on his owncredible testimony, and fully corroborated by employeeClyde Darnell, also a union steward at the time, is not indispute at this time.On June 26, 1970, Wolfe was approached by employeeRonald McConkey, with Darnell present. McConkey said hehad just been fired by his foreman, Jim Staub, for refusing tocarry parts, a refusal grounded on McConkey's belief andassertion that this was a "parts man job." McConkey askedWolfe if the Company could require him to carry the parts,and Wolfe replied "Well, it is a parts man classification."When McConkey said that Staub had told him to punch outand go home, Wolfe replied "Well, before you leave and gohome, wait and I'll see if I can get hold of your steward andyour chief steward." Shortly afterward employee Jim IngramtoldWolfe essentially the same thing, that Staub had ter-minated him for refusing to carry parts, and Wolfe told In-gram to wait until he, Wolfe, could get hold of Elliott andCushman, two union officials, to iron out the situation.Respondent's "version" of what Wolfe did has Wolfe tell-ingMcConkey, who merely sought Wolfe's advise, as towhether he should perform the task as instructed by Staub,not to do the work. The testimony adduced by Respondentin this respect does not contradict the testimony of Wolfe andDarnell, for it consisted entirely of hearsay in that connec-tion. For example, Supervisor Staub testified in effect that hewas informed by McConkey that Wolfe told him not to per-form the work. Obviously this does not prove that Wolfe didso.Nor, of course, does Staub's testimony that he sawMcConkey conferring with Wolfe before the refusal leadingtoMcConkey's discharge, particularly since Staub testifiedthat he did not hear whatwas said.Finally, a statement givento Respondent's Industrial Relations Manager French at a'The only complaint about Wolfe before his transfer from the trouble-shooting job was in a conversation with then Inspection Foreman Paul Shorein September 1969. Shore told Wolfe at thattimethat his union business wasinterrupting his production too much, and that if Wolfe continued to haveas much union business as he had in the past he would have been transferredto another department Employee GlennBurress, also a steward, waspresent at and confirmed this conversation Shore testified that he did notrecall the specific incidents I credit Wolfe and Burress as against the "I amnot positive, I don't recall" of Shore.'From September 1969 to October 1970 there were about 250 griev-ances filed under the contract between Respondent and Independent. Therewere about 40 independent stewards all told HYSTER COMPANYsubsequent interview with McConkey was to the effect thatWolfe had told him not to do the work. Aside from the factthatMcConkey modified his story subsequently to French,and refused to sign the original statement he had given toFrench on that very basis, French's testimony to this effectis again clearly hearsay with respect to what Wolfe actuallytold McConkey. McConkey himself, as noted, was not calledas a witness at all. I discuss the testimony adduced by Re-spondent further in my resolution of this particular allegationof the complaint, as Respondent argues that its motivationwas itsbelief thatWolfe had so instructed McConkey.Subsequently,ameetingwas held, with French, UnionSteward Elliott, and other company and union representa-tives present.Wolfe was not present at this meeting as a unionrepresentative.French called McConkey and Ingram intothismeeting to give their stories, and then requested writtenstatements of them, having them repeat their earlier state-ments. When repeating his statement for the purpose of hav-ing French reduce it to writing, McConkey in effect changedhis earlier statement, again according to French, as to whatWolfe had told him. The first version, according to French'stestimony, was that Wolfe told McConkey that he did nothave to do the job. The second version, however, was thatWolfe told him that itwas a"parts man job" and he should"get a hold of his steward." Wolfe was subsequently calledinto the meeting, and he explained that he had not told eitherMcConkey or England not to carry the parts. He also askedthe Company to speak to Clyde Darnell, because Darnell hadbeen a witness to the situation.A later meeting was held about June 29 or 30 at which timeFrench told Wolfe that he was going to be suspended becausehe had instructed the men not to do the work and to beinsubordinate. According to Wolfe's testimony, Wolfe againdenied that he had so instructed the men, and again requestedFrench to conduct another meeting, to bring Darnell in as awitness, and to have Ingram and McConkey present at themeeting. French refused this request and the suspension tookplace.Just before the incident leading to his suspension Wolfehad been transferred to the final assembly department as aninspector, being removed from his troubleshooting job. In hisnew position his unit manager was Roger Brooks and hisimmediate supervisor Gene Dixon. As noted, this transfer isalleged by the General Counsel to have been discriminatorilymotivated. The General Counsel contends that Respondent,by eliminating the troubleshooting job and transferring Wolfeto the inspection job in final assembly, thereby reduced Wol-fe'smobility so that he would be working in only one-thirdof, rather than throughout, the assembly plant, and alsoplaced him under the supervision of Brooks, who, the Gen-eral Counsel asserts, "proved himself more adept than othersupervisors in monitoring the activities of union representa-tives."At the time of this transfer Wolfe was informed byForeman Sanders that the troubleshooting job was being dis-continued as a result of a work reduction. Quality ControlManagerJoe Barcroft testified that Wolfe was transferred asa part of a reduction in the building schedule at that time. Anexhibit prepared by Barcroft shows the number of transfersmade during1970 of inspectors still employed by the Com-pany at the time of the hearing. Without going into any detailat this point, the exhibit does not show that some nine inspec-tors in addition to Wolfe were transferred during June of1970.A few days after Wolfe returned to his new position follow-ing the suspension, Roger Brooks came up to him and toldhim that any time he left the area he was first to informBrooks and also was to let Brooks know the nature of thebusiness for which he had to leave, that if it was union busi-87nessWolfe was to let Brooks know what it was about and howlong he was going to be gone. Brooks also told Wolfe that hisunion business had been interfering with his production.According to Wolfe he had never been required to makethis type of report to any supervisor before that time. Wolfealso testified that from about July 15 until he left that unit onSeptember 21, the same type of thing occurred two or threetimes a day. Wolfe's immediate supervisor, Gene Dixon, hada conversation with him about 3 or 4 days after the firstconversation with Brooks. Dixon told him "about the samething that Roger did; that they needed more production outof me." Dixon said approximately the same thing to Wolfeon two other occasions within the ensuing 2-week period.A final incident involving Brooks and Wolfe occurredabout 3 or 4 days before Wolfe was transferred on September21.Wolfe told Brooks that he had to go somewhere on unionbusiness, and he also mentioned this to Dixon. He then pro-ceeded to go to the nurse's office in another building and tothe union office and returned to his department, according tohim, in about an hour or an hour and a half. When hereturned Brooks told him that in the future if he had to goon union business he was to inform Brooks that it was unionbusiness, and that he, Brooks, would set up a meeting in PaulMoore's office. Brooks also said that Wolfe was no longer togo to the fabrication building or the union office, that hewould not be allowed to leave the assembly building anymore, and added that if Wolfe had to contact anyone for agrievance meeting either Brooks or Paul Moore would do thecontactingand a meetingheld in their office. Wolfe testifiedthat several of the aforementioned conversations with Brooksoccurred with Union Chief Steward Bob Elliott present afterhe had come to talk with Wolfe about union problems. Ac-cording to Elliott's credible testimony, on a number of occa-sions when he came into the area to talk to Wolfe, Brookswould come over, ask if the conversation had been okayedwith the foreman, whether it involved union business,whether there were any grievances, and if so whether theypertained to Brooks. This sort of conversation occurred threeor four times a week until Wolfe was transferred to the loadarm plant.As indicated above, Dixon did not testify. Brooks, who didtestify, did not specifically deny Wolfe's version of the variousconversations concerning Wolfe's union business. Brooks tes-tified that he did ask Wolfe on at least six occasions what hewas doing while he was not performing inspection duties. Buthe said that although he required Wolfe to tell him whetherhe was in fact on "union business," he did not inquire as tothe specific subject of conversation or the particular businessinvolved. I credit Wolfe, who was in effect corroborated byChief Steward Elliott in this respect,as againstBrooks, andfind that in fact Brooks did ask for the details as to the natureof the business and specific subject involved when Wolfe wasperforming his steward functions. Brooks also testified thatWolfe's production was lower than that of the other inspec-tors. Since Wolfe was a union steward, and since, accordingto Brooks' own testimony, he spent approximately an hour aday on his steward functions and this was perfectlylegitimateunder the agreement, it is obvious that Wolfe's productionwould be lower than that of the other inspectors, particularlythe bulk of the inspectors who were not union stewards at all.Furthermore, according to Brooks' testimony, his view thatWolfe's production was low was based on a "visceral reac-tion." Brooks attempted to explain his testimony that Wolfe'sproduction decreased by a method of computation called"least squares." I was frankly unable to understand this tes-timony; nor did the Company produce any records, althoughBrooks testified that they existed, with respect to Wolfe'sproduction.Also, the method of computing production 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDseemed tovary from department to department,and I wasnot satisfiedby Brooks'explanationof the difference betweenthe way he based production and the way Quality ControlEngineerShore based it.On September 21, 1970, Wolfe was transferred from the"final assembly" to another department, called "load arm."There is no indication in the record that hisduties as aninspector in the load arm department were any different orany more onerous than had been his duties as a final assemblyinspector, nor that he receivedany lesspay or other benefitsin his newposition. One effect of the transfer, however, wasthat Wolfe was nolonger a unionsteward, since the load armdepartment alreadyhad a unionsteward. Essentially on thisbasis, the General Counsel alleges this transfer as having beenmotivated by Wolfe's continued vigorous union activities asa steward for the Union. Respondent adduced testimonyfrom Joe Barcroft, its quality control manager, to the effectthat approximately six inspectors were transferred about thesame time, in the middle of September 1970, as was Wolfe,and that these transfers were for training and developmentpurposes. Wolfe, on the other hand, testified that, aside froma 2- or 3-hour indoctrination by the quality engineer, hereceived no other training other than the kind ofgeneralaccess to the qualityengineerfor assistance that was availableto all inspectors. There is no evidence to show that the Re-spondent knew that Wolfe would be removed as a unionsteward by nature of the transfer. He was actually relieved ofhis duties as steward by the Union, according to Wolfe's owntestimony, because the Union said he was no longer neededas it already had a steward in that department.After his transfer to the load arm department, Wolfe re-mained activein seekingto have the Independent affiliatewith the UAW, and he filed a number of grievances. OnSeptember 23, 1970, Supervisor James Mariage filed an infor-mation report on Wolfe for being away from his work for toolong a period. The information report indicates that Wolfeleft his department at 12:45 p.m. andreturned at 1:10 p.m.and this reflects the testimony of Manage. Wolfe testified thatthis absence began at 8:55 a.m., and ended at 9:13 a.m. Hethus placed the absence at 18 minutes whereas the informa-tion report stated a 25 minute absence. However, SupervisorManage inhis testimony indicated that he told Wolfe at thetime that he had been out of the department for "20 to 25minutes."I am inclinedto believe that Wolfe's testimony asto the amount of timehe was goneis the more accurate in thelight of his recollection that he had looked at his watch andnoticed thatitwas almosthis "break time." It is, in myopinion, clear that Wolfe madea mistakein placing the inci-dent as beginning 5 minutes before hismorningbreak andthat it actually occurred in the afternoon, 5 minutes beforehis 1 p.m. break. However, this mistake does not go to theelapsed time involved in his absence.Shortly after Wolfe came to the load arm department Qual-ity Engineer Kenneth Parsons toldhim, amongother things,to stamp the load arm that he approved one hundred percent.According to Parsons, Wolfe told him he did not want tostamp every fork that he passed if he could not perform allthe inspection tests on the part. That, according to Parsons,was the full conversation at that time. Subsequently, aboutOctober 13, Parsons spoke to Wolfe again about stamping allthe forklifts that he inspected, whether he had inspected themvisually or with the various equipment available for morethorough inspection procedures. Wolfe questioned this proce-dure,asking Parsonswhy he had to stamp load arms thatwere only visually inspected, Parsons replied that Managehad told him to tell that to Wolfe. Wolfe then went to Ma-riage,with Union Steward Cliff Oliver present, and asked himwhy each load arm had to be stamped. Mariage replied, "Justbecause I told you so." Wolfe pressed Mariage for a morecomplete answer, and Mariage then told Wolfe that he wasto be responsible for every load arm inspected, and thatstamping them would indicate that Wolfe had inspected allthe load arms,and Mariagewould know which ones had beeninspected by him. The next day Mariage wrote an informa-tion report reflecting the substance of this incident. The infor-mation report was handed to Wolfe, who refused to sign it.Wolfe said that there was no need for such an informationreport, that Manage should have it in the job description sothat the inspector could refer to it and know what his job was,or "should have made a man aware of this before you put itinto an information report." Mariage said that he was goingto keep the matter in the information report filed in Wolfe'spersonnel records. Wolfe continued to disagree, and told Ma-riage he would have to write a grievance on the issue, and thathe wanted to see Chief Steward Dick Marlatt.About half an hour later Marlatt came over and anotherdiscussion ensued. At this time Mariage told Wolfe that if hefound any one mistake in his work he would fire him for it.Marlatt said "Do you mean to tell me that you are going tofire this man for any one mistake and he is going to be inconstant fear of his job?" Mariage replied "Well what I meantwas that if I find any crack or anything like that in his workthat I will fire him for that." Wolfe asked essentially the samequestionMarlatt had asked previously, and Mariage againreplied "That's what I said, I'm going to fire you if I find acrack or anything like that in your work." Wolfe said "WellI'llhave to write a grievance on this issue too then." Thisended the meeting at that time.Mariage's testimony was not in substantial conflict withthat of Wolfe and Marlatt. According to Manage's tes-timony, Wolfe "kept baiting me," and Mariage finally said ifyou "miss a crack that is visible to the naked eye I wouldprobably terminate you." I credit the testimony of Wolfe andMarlatt, and find that it was Mariage who first brought upthe question of making one mistake in checking the load armsas being acause for discharge.The next day, October 15, at the outset of a grievancemeeting between Wolfe and Mariage, Wolfe handed Mariagethree more grievances. Mariage questioned Wolfe whether hewas going to continue to write grievances of that nature in hisunit, and Wolfe replied that he would if he deemed it neces-sary. Shortly after Wolfe returned from thismeeting,Mariagecame to him with another information report. The informa-tion report states:You have continually filed a repetitive grievance of thisnature. The problem associated with this is presentlybeing negotiated between the Union and the Companyfor the purpose of reachingan agreement concerning anemployee being temporarilyassignedout of hisclassifi-cation. Your continuing to file grievances with referenceto temporaryassignment, in view of the abovenegotia-tions constitutes harassment, wasting Company timeand abusing your privilege as an employee under theterms of Article III, Section I, Paragraph A.You have continued to file this same type of grievancewhich has taken you off your job for a considerableamount of time, and has caused the Company a loss ofproduction. Should you continue this practice relative tothe above issue, you will be subject to more serious disci-plinary action which will include suspension and/or dis-charge.After Wolfe read the report he told Manage that it consistedof an unfair labor practice and he would have to file chargesabout it. Manage responded "Well, you do what you like butthis is going to go in your file too." HYSTER COMPANYShortly before 3 p.m. that same day Manage approachedWolfe and Cliff Oliver and told them to come with him.Wolfe and Oliver went withManage tothe wheelabraderarea on the opposite side of theplant.Manage said"You seethat crack in that load arm? You inspected those, didn'tyou?" Wolfe replied "Yes I guess I did." Manage repeated"Do you see that crack on that load arm?" and Wolfe said"No, I'm sorry, I don't."Manage thenasked Oliver if he sawthe crack, and Oliver also replied no, that he did not see it.Then Manage pointed directly to a crack on the load arm andsaid"Now do yousee it?" And Wolfe replied "Well, yes I donow." Managethen said "Well just leave it there. You mightas well go getyour tools and pack them up and go homebecause I don't want anybody working in my unit that wouldpass stuff like that."There is no doubt that there was a crack on this particularload arm, as photographs introduced into evidence do showthis crack.Wolfe indeed did not deny that he failed to dis-cover the crack. His testimony was to the effect that the crackin questionwas in a most unusual place,where he had neverseen a crackbefore, although he had rejected some 11 loadarms for cracks in other parts of the load arm. Wolfe alsoexplainedthat because of the scale and rust on the load armand the fact that the crack was concave, he believed that iswhy he was not able to see it.There were four load arms on the skid which contained theload arm with the crack. Wolfe had inspected them once, andrejected all of them forvarying reasons.These four load armshad been sent by Wolfe to the welding department for weld-ing work and to be ground. At the particular time the areawhere Wolfe was located was full of load arms, and Wolfewas unableto have the particular skids come back to his area,so it was necessary for him to go to the welding departmentto check the four load arms there in order to see that they hadbeen welded and ground as he had directed. He went thereand "o.k.'d" them and the truckdriver then picked them upand took them over to the wheelabrader.According to Quality Engineer Ken Parsons, the type ofcrack in question does occur from time to time, and is some-times discovered by people other than the inspector, whowork on the load arm before it reaches the inspection stage.Parsons said that as many as 20 operators might have han-dled the load arm before it came to Art Wolfe. He added thatdepending on when the crack occurred, between 2 and 20operators would have looked at it. Had the crack been in theraw material, all the operators working on the particular loadarm would have looked at it. Had the crack occurred after thequenching operation, then only two operators would haveseen itbefore it reached the inspector. Although Parsonstestified thathe was unableto see the crack in the load armwhen he went to view it, he came having already been toldthat the load arm did contain a crack, and he indicated thatthis particular type of load arm had had that kind of defectbefore, so that when he approached it he immediately beganto look in the area where the crack was. Parsons did say thatthis was the first crack of that type he had seen since Wolfecame intothe department. Supervisor Manage testified thatin his belief Wolfe had deliberately passed the cracked loadarm. It was Manage who discovered the crack. He first no-ticed it whenstandingnear the wheelabrader with thewheelabrader operator next to him. When he noticed it heasked the wheelabrader operator if he couldsee it.The opera-tor looked at it from a distance of approximately a foot, andsaid that he thought it was a crack. At that point Mariagelooked at itagain to makesure that it was a crack.Employee Robert Elliott testified concerninga meetingheld in September 1970, not too long before the incidentinvolvingWolfe, in which Foreman Sanders told an inspector89namedBillMurray that he was giving him an informationreport because of bubble holes in the upright weld of anupright.Murray said that he knew about the truck and hadseen the bubble holes when he passed it as an inspector.Sanders then told Murray that he was going to have to givehim an informationreport. Elliott also testified that otherthan the receipt of an information report, he had never knownan inspector to be disciplined or discharged in any way be-cause of passing a defect.Quality Engineer Parsons testified on cross-examinationthat he had known defective load arms to be returned bothfrom the field and other areas of the plant, and that, he hadseen defects in these load arms that had gone through inspec-tors, and that the inspectors involved had been talked to, butnot received any form of discipline or discharge or even aninformation report.The day after the cracked load arm was discovered, aunion-managementmeeting was held, and Wolfe was calledin and told by David French that he was being discharged.French told Wolfe at that time that although he had had agood work record until he was suspended, his attitude hadchanged quite drastically at that time, he had since receivedseveral adverse reports, and finally he had passed the crackedload arm, and that he was being discharged for all thesereasons.At a subsequent meeting after Wolfe's discharge Frenchhad said, according to the testimony of Dennis Hicks, secre-tary of the Independent Union, that Wolfe's attitude hadchangedsome timeinMay or June, about 6 months prior toWolfe's termination. From the testimony of David French, itis clear that the most critical factor considered by manage-ment in discharging Wolfe was the fact that Manage believedWolfe had intentionally passed the cracked load arm. Ac-cording to French's testimony,management,at the meetingin which it decided to discharge Wolfe, also considered thefact thatWolfe was suspended 3 months earlier for "en-couraginginsubordinate action" (the incident involvingMcConkey referred to earlier) and that for the period of timethat he worked underMariage inthe load arm plant Wolfehad continually questionedMariage, arguing withhim, filinggrievances, and being out of his unit an excessive amount oftime.For all thesereasons, according to French,managementfelt thatWolfe was no longer a reliable inspector. On cross-examination,French stated that Wolfe's "change inattitude"was one of the reasons for his discharge, although on directexaminationhe had stated to the contrary. On being pressedin cross-examination,French, who initially stated that thevolume of grievances filed by Wolfe had nothing to do withtheCompany's view about Wolfe's change in attitude,conceded that the filing of the excessive number of grievanceswas "part of the whole story of Art Wolfe." Finally, Frenchindicated, also on cross-examination, that he did not know ofany problem other than the cracked load arm, and the prob-lem of stamping each load arm by Wolfe, that did not relateto the filing of grievances by Wolfe.C. Concluding Findings1.The interrogationI cannot find that the short conversation between Frenchand Chief Steward Robert Elliott violated Section 8(a)(1) ofthe Act. I refer to the June 16 occasion when French re-marked to Elliott, "I hear we have a U.A.W. petition in theplant," and, when Elliott responded "Oh, we have?," Frenchadded "You don't know about it?" and Elliott replied "No."I find nothing coercive in this conversation, nor do I concludethat in the circumstances French was really questioning Elli-ott about the petition. He was more, in my view, indicatingsome surprise that Elliott had not yet heard of it. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 27 Plant Manager Roger Lange approachedemployee and union steward, Robert Wilkerson, who wasstanding with Chief Steward Marlatt and Union PresidentMitton. Lange removed a pen from Wilkerson's shirt pocket,examined it, returned it to the pocket, and said he thought itwould at leasthave had UAW writtenon it.This, in myopinion,was not an innocuous comment,but was, as theGeneral Counsel contends, designed to elicit Wilkerson'ssympathies regarding the UAW affiliation movement, and, inall likelihood, the sympathies of Marlatt and Mittonas well.I therefore conclude that this statement constituted coerciveinterrogation, and that Respondent thereby violated Section8(a)(1) of the Act.2.The discrimination against and harassment of WolfeAs noted above the General Counsel alleges that Respond-ent violated Section 8(a)(3) and (1) or 8(a)(1) alone withrespect to Art Wolfe on various dates starting June 29, 1970,and culminating in Wolfe's discharge on October 16, 1970.Within this less than 4-month period, Respondent transferredWolfe twice, suspended him for 9 days, issued a number ofinformation reports concerning his conduct, allegedlyharassed and threatened him, and discharged him. Althoughas to most of these actions by Respondent the question ofmotive is of critical importance, as to some of them a viola-tion exists irrespective of Respondent's "motive." I will treatfirst with these latter incidents or conduct.a.The suspensionof June 29As found above,the facts as to what occurred just prior toWolfe's suspension show without any question that Wolfehad not told either McConkey or Ingram not to performwork;he had,when approached by them and told that theyhad been fired for refusing to do the work,advised them tosee their steward before they left the plant to go home. Thereis no question but that thisadvice by Wolfe,who was a unionsteward,was a protected activity.Accordingly,even had Re-spondent in good faith believed that Wolfe had instructed thetwo men not to do the partswork,and assuming that had hedone so this would have constituted valid ground for sus-pending or otherwise discipliningWolfe,a violation of Sec-tion 8(a)(3) and(1) of the Acthas been made out here.N.L.R.B.v.Burnup&Sims,379 U.S. 21;Hugh H. WilsonCorp. v.N.L.R.B.,414 F.2d 1345, 1351 (C.A. 3);CrownCentral PetroleumCo. v. N.L.R.B.,430 F.2d 724, 729 (C.A.5).b.The October 15 information reportsThis information report, which is quoted in full above,threatensWolfe with disciplinary action, possibly includingsuspension or discharge, if he continued to file a particulartype of grievance. As in the case of the June 29 suspension,Respondent's motive in issuing this report cannot alter thefact that on its face it threatens Wolfe for the exercise ofprotected activity under the statute-his pursuit of his dutiesas a unionsteward and his filing of grievances. Accordinglythe issuance of this information report is plainly violative ofSection 8(a)(1) and (3) of the Act, and I so find.Even though, as I have indicated, Respondent's motive isof no significance in determining whether the suspension ofJune 29 or the information report of October 15 violated theAct, because motive is important with respect to the unfairlabor practice allegations herein, and because in my view thetwo incidents shed considerable light on Respondent's atti-tude toward Wolfe and its motivations in connection withthose other incidents, I shall consider the suspension and theadverse notice from that standpoint as well.The General Counsel convincingly points out in his briefa number of reasons for concluding, as I do, that Respondentdid not believe when it suspended Wolfe on June 29 that hehad told McConkey or Ingram not to do the work. Thus, thelargely undisputed facts recited above show, aside fromMcConkey's original statement, which he indicated had beenin error and had refused to sign, Respondent had every reasonto know that Wolfe had not instructed McConkey and In-gram not to perform the work, but rather had told them afterthey said they had been discharged to see their steward beforeleaving the plant. Ingram's statement to French at the timeof the investigation was to this effect, and specifically statesthat Staub told McConkey to punch out, making it extremelylikely that McConkey's later, rather than first,statement wasthe correct one. Further Respondent at the time refused toaccede to Wolfe's request that Darnell, who had been presentat the occasion, be consulted. Also, French contradicted him-self on the stand by first testifying that Wolfe's suspensionwas based on McConkey's and Ingram's statements (inMcConkey's case the repudiated one), and then stating thatIngram's statement was not given any consideration. Frenchalso testified that he relied in part, in deciding to suspendWolfe, on the fact that McConkey's testimonywas "altered"the second time when it was reduced to writing.Revealingly,both as to this incident and other conduct atissue inthis case,French also testified that he reached his conclusion thatWolfe told McConkey and Ingram not to do the work inquestion because "it had been Art's experience to continu-ously question and criticize and be involved in grievanceswhere people were being temporarilyassignedto work inother areas, and on this basis the decision was made that Artwas involved to the degree that he encouraged the insubordi-nate action on the part of the employee...... All these cir-cumstances satisfy me, and I find, that Respondent suspendedWolfe because of his zealas a unionsteward. Alternatively,therefore, I would find for that reason that Respondent vi-olated Section 8(a)(1) and (3) of the Act by suspending Wolfe.The October 15 information report which I have foundviolative of Section 8(a)(1) and (3) of the Act also establishesRespondent's animosity toward Wolfe because of his unionstewardship, and the vigor of his activities in connection withthat post.c.The discharge of October 16As the facts related above show, Wolfe was discharged onOctober 16, allegedly (by Respondent) for intentionally pass-ing a cracked load arm on October 15. The General Counselcontends that this discharge violated Section 8(a)(3) and (1)of the Act in that it culminated Respondent's campaignagainstWolfe, a campaign engenderedby hisunion activities.As I have already indicated, the undisputed facts demon-strate without any question Respondent's strong resentmentof the nature, the quantity, and the vigor of presentation, ofthe grievances filed by Art Wolfe. This is shown by the ex-plicit language of the information report of October 15 theday before Wolfe's discharge, and by the facts surroundinghis suspension for 9 days on June 29.Respondent in its brief to me states "it is Mr. Mariage'sbelief that the load arm was approved intentionally, that isthe first concern." Even if Respondent did actually believethatWolfe had intentionally passed the cracked load arm,and for reasons I will set forth subsequently I do not find thatit did so believe, it is plain from the testimony of French thatsuch a belief was engendered by Wolfe's protected activitiesas a union steward. According to French, management feltWolfe was no longer a reliable inspector based on his en-couraging insubordinate action (the incident which led to theSeptember suspension),Wolfe's continual questioning of HYSTER COMPANY91company procedures, including arguing with the supervisorabout them, filing grievances, and being out of his unit anexcessive amount of time on union business,and in particularthe fact that in Respondent's view, Wolfe, the day before theincident involving the cracked load arm, had proceeded to"fling the gauntlet" at Mr. Manage by asking him "what ifwe missed a crack in the load arm?" I have already indicatedthat I credit Mr. Wolfe's version of the conversation the daybefore with Mariage, and that Wolfe did not bait Manage inthis respect. Indeed, the amazing coincidence of a crack in aload arm appearing the day after Wolfe allegedly made sucha remark to Mariage itself satisfies me that he could not havemade the statement as Manage testified.Assumingarguendo,however, that the Company really did believe that Wolfepassed the load arm intentionally, since such a belief wasessentially founded on Wolfe's protected activities as a unionsteward, a discharge resulting therefrom would have violatedSection 8(a)(1) and (3) of the Act. It is well settled that adischargepartly motivated by the union activity of the dis-criminatee is violative of the Act even if there are valid rea-sons for discharge. See, for example,Branthaven, Inc.,192NLRB No. 159;N.L.R.B. v. Eastern Illinois GasCo., 440F.2d 656 (C.A. 7). And French's testimony clearly establishesthat a substantial basis for management's determination todischargeWolfe was his "change in attitude," stating oncross-examination that the filing of an excessive number ofgrievanceswas "part of the whole story of Art Wolfe."In any event, I am convinced that Respondent did not andcould not have believed that Wolfe intentionally passed thecracked load arm. In the first place, as the General Counselpersuasively argues, the theory that Wolfe passed the loadarm intentionally "just does not make sense." To do such athing would have obviously been only detrimental to Wolfe,he could have gained nothing by such an action. Secondly,even the testimony ofManageindicates that both he and thewheelabrader operator with whom he had looked the loadarm when he thought he had discovered the crack did havesome difficulty finding the crack. Even after the wheelabraderoperator was told by Manage to look for a crack and placedhis face about a foot from where the crack was supposed tobe, he told Mariage only that he "thought" it was a crack.And only then, with Manage again looking at the place, didhe decide that there was a crack on the load arm.Furthermore, either as many as 20 employees or at the veryleast 2 employees had handled this load arm before it cametoWolfe for inspection. Yet no other employee saw thiscrack, or plainly, they would have informed somebody aboutit.A third reason why I cannot believe that Respondentthought Wolfe deliberately passed the cracked load arm is thefact that if anything Respondent was somewhat upset withWolfe for rejecting, in his role as inspector, more load armsfor defective work than Respondent apparently thought wasnecessary. It seems more likely to me that the crack in thedefective load arm was probably covered by scale and rust atthe point of what was actually a visual and somewhat hurriedinspection of the skid containing the defective load armsalong with others. Perhaps jarring the load arms by movingthe skid from where Wolfe inspected them to the wheela-brader area was just sufficient to jar loose some of the scaleand rust, enough to show this crack to a careful and closelook.I am inclined to believe that the reason Respondent tookthe position that it discharged Wolfe because of intentionalpassing of a load arm rather than merely for passing a defec-tive load arm, was the fact that the Respondent had not inthe past ever disciplined, let alone discharged, any inspectorfor passing a defective part. Indeed, the record shows that justa few weeks before Wolfe's discharge another inspector re-ceived only an information report for a very similar passingof a defective load arm. Based on all of the above, I amconvinced that the dominant motivating factor in Wolfe'sdischarge was the nature and extent of his union activities asa steward for the independent.'d.The other alleged violationsWolfe's suspension in September, the information report ofOctober 15,and the dischargeof October16, as well asFrench's testimony, all demonstrate Respondent's hostility toWolfe because of Wolfe's activities on behalf of the employeesand his extensive and vigorous presentation of grievances.The suspension began and the discharge ended a less than4-month period during which, as noted, Respondent twicetransferredWolfe, issued several information reports con-cerning his conduct, and questioned both Wolfe and ChiefUnion Steward Elliott about their stewardships,as well asplacing certain restrictions onWolfe in this connection. Inthe circumstances, I infer, particularly in the absence of con-vincing explanations by Respondent of business reasons forthe various action taken, that they formed part and parcel ofa campaign designedto curb Wolfe's union activities.Respondent's claim that the transfers were business moti-vated and the information reports justified does not withstandscrutiny. Thus, although Quality Control Manager Barcrofttestified thatWolfe's transfer from the troubleshooting jobwas part of a work reduction, the record shows that thefunctions of troubleshooting continued to be performed. Fur-ther, Barcroft conceded that only two inspectors were dis-placed at the time, that one returned to inspection activitiesin less than a month, and the other on October 12, and thatno inspector was laid off. In the light of the almost contempo-raneous discriminatorysuspensionand the subsequentharassment of Wolfe by Brooks and Dixon, I find the GeneralCounsel's position that the transfer was discriminatorilymotivated and designed to limit Wolfe's mobility by remov-ing him from a position where he could roam throughout theplant well taken. I conclude accordingly that Respondentviolated Section 8(a)(1) and (3) of this transfer.The September 21 transfer of Wolfe to the load arm depart-ment stands on the same footing.Respondent's claim thatthis transfer was part of a training program is belied by thelack of training Wolfe received, less, the credible testimonyof Wolfe and Oliver shows, than is normally given in such asituation. I infer, from all the facts in this case, that Respond-ent transferredWolfe at that time as part of its unlawfulcampaign to curb his union activities, and, although obvi-ously Respondent could not control what the Union did, Ialso infer that Respondent did know that Wolfe was likely tolose his status as steward as a result of this transfer. I findaccordingly that the transfer of September 21 was violative ofSection 8(a)(1) and(3) of the Act.The information reports of September 23 and October 14,and the conduct of Brooks and Dixon with respect to Wolfe'sactivities during his tenure in that department, fit into thepattern of the other violations I have found. As to the Sep-tember 23 report, I have found that Wolfe overstayed thenormal breaktime of 15 minutes by only 3 minutes.' While,'I do not find sufficient evidence to support the General Counsel's conten-tion that the discharge and certain other acts of discrimination against Wolfewere also motivated by Wolfe's activities in connection with the indepen-dent's affiliation movement with the UAW. The evidence of company hos-tility to such an affiliation is minimal, and there is no direct evidence ofknowledge by the Company of Wolfe's activities in this connection.'Even Manage's testimony was that he told Wolfe he had been gonebetween "20 and 25 minutes-or from 5 to 10 minutes over the allowabletime 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDof course,the Company obviously has a right to discipline orORDER6issue adverse reports even for a very short period of lateness,in this instance,particularly considering Wolfe's explanationtoManage of what he had been doing,I am convinced thatRespondent was not concerned with the 3 minutes,but ratherwas motivated by Wolfe's union activities,and thereby vi-olated Section 8(a)(1) and(3) of the Act.The October 14 report on its face suggests that Respondenttook the adverse action to intimidate Wolfe,for the report isto the effect that Wolfe questioned some of the companyprocedures.The next day,October 15,when Supervisor Ma-nage gave another information report to Wolfe(the onefound violative above) Mariage ended the conversation bysaying"Well, you do what you like, but this is going to goin your file too." The lack of any substantial basis for issuingan adverse report on October 14, the general pattern alreadyindicated,and this statement,demonstrate the merit of theGeneral Counsel's contention that this report was part of thecampaign against Wolfe,part of the"build up of evidence inWolfe's file." I find therefore that Respondent violated Sec-tion 8(a)(1) and (3) by the October 14 report.Finally,the General Counsel,as noted above,specificallyalleges harassment of both Wolfe and Chief Steward Elliottof the Independent Union as violative of Section 8(a)(1) of theAct. The facts relating to the conduct of Brooks and Dixonare fully reported above.The nature of Brooks'and Dixon'sconduct,which was almost entirely concerned with the per-formance by Wolfe and Elliott of their functions as stewards,again viewed in the light of Respondent'smanifest attitudetoward Wolfe in particular for his grievance handling pro-clivity,convinces me that this conduct was designed to andin fact did constitute harassment of both Wolfe and Elliott inviolation of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.By dischargingArt Wolfe onOctober 16, 1970, by sus-pending him from work on June 29, 1970, by transferring himon June 29,1970, and on September21, 1970,and by issuingadverse reports against him on September23,October 14,and October15, 1970,all because of his concerted activitieson behalf of the Independent Union,Respondent engaged inunfair labor practices affecting commerce within the meaningof Sections 8(a)(3) and(1) and 2(6) and(7) of the Act.2.By coercively interrogating employee Robert Elliott onAugust 27,and by harassing employees Art Wolfe and Rob-ert Elliott on various dates between June29, 1970, and Sep-tember 21,1970, Respondent engaged in unfair labor prac-tices affecting commerce within the meaning of Sections8(a)(1) and 2(6) and(7) of the Act.THE REMEDYI shall recommend that Respondent cease and desist fromits unfair labor practices, that it offer reinstatement to ArtWolfe, with backpay,computed as providedinF W. Wool-worth Co.,90 NLRB 289,andIsis Plumbing&Heating Co.,138 NLRB 716, for losses sustained by Wolfe as a result ofhis discharge on October 16 and his suspension on June 29,and that it rescind and deletefromthe personnel files ofemployeeArt Wolfethe information reports given him onSeptember23,October 14, and October 15, 1970Respondent Hyster Company,its officers,agents,succes-sors, and assigns,shall:1.Cease and desist from:(a)Discharging,suspending,or issuing adverse reports toany employee for engaging in concerted activities protectedby Section 7 of the National Labor Relations Act.(b)Harassing employees for engaging in concerted activi-ties protected by Section 7 of the National Labor RelationsAct.(c) Interrogating employees concerning their union mem-bership or activities in a manner interfering with,restraining,or coercing employees in the exercise of their rights under theAct.(d) In any like or related manner interfering with,restrain-ing, or coercing employees in the exercise of their rightsunder Section 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Offer Art Wolfe immediate and full reinstatement to hisformer job or, if that job no longer exists,to a substantiallyequivalent position,without prejudice to his seniority orother rights and privileges,and make him whole for any lossof earnings he may have suffered,in the manner set forth inthe section hereof entitled"The Remedy."(b)Notify Art Wolfe, if presently serving in the ArmedForces of the United States, of his right to full reinstatementupon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948as amended after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examining or copying,allpayrollrecords, social security payment records,timecards, person-nel records and reports,and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Rescind and delete from the personnel files of employeeArt Wolfe the information reports heretofor given him onSeptember 23, October 14, and October 15, 1970, and givethem no effect.(e)Post at its plant at Danville, Illinois,copies of theattached notice marked "Appendix."'Copies of said notice,on forms provided by the Regional Director for Region 38,after being duly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall betaken by the Respondent to ensue that said notices are notaltered,defaced or covered by any other material.(f)Notify said Regional Director,inwriting,within 20days from the receipt of this Decision, what steps the Re-spondent has taken to comply herewith.'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and order, and all objections thereto shallbe deemed waived for all purposes'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read"Notifythe Regional Director for Region 38, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "